                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHIRLEY V. REMMERT,                               Case No. 18-cv-07560-HSG
                                   8                    Plaintiff,                         JUDGMENT
                                   9             v.

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has dismissed the instant action for lack of jurisdiction. Judgment shall be

                                  14   entered in favor of Defendant. The Clerk shall close the file.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 2/27/2019

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
